Investor Contacts: Gerald Tucciarone Chief Financial Officer 631-434-1600, extension 306 HAUPPAUGE DIGITAL REPORTS FISCAL 2010 THIRD QUARTER AND NINE-MONTH RESULTS HAUPPAUGE, NY – August 16,2010 - Hauppauge Digital Inc. (NASDAQ: HAUP), a leading developer of analog and digitalTVreceiver products for the personal computer market,reported financial results for thethirdfiscal quarter and nine-month period ended June 30, 2010. THIRD QUARTER RESULTS Net sales were $13.6 million for the third quarter of fiscal 2010, an increase of approximately 4.03% from the $13.1 million reported for the previous year’s third fiscal quarter. The Company recorded net income of $915,216 for the third quarter of fiscal 2010 compared to a net loss of $1,887,382 for the third quarter of fiscal 2009.The results for the third quarter of fiscal 2010 reflect a reduction in accrued expenses fees of about $2.2 million for settlements and changes in estimates.Net income per share for the third quarter of fiscal 2010 was $0.09 on a basic and diluted basis, compared to a net loss per share of $0.19 on a basic and diluted basis for the third quarter of fiscal 2009. NINE-MONTH RESULTS Net sales were $45.3 million for the nine months ended June 30, 2010, an increase of approximately 5.17% from the $43.1 million reported for the nine months ended June 30, 2009. The Company incurred a net loss of $322,208 for the nine months ended June 30, 2010 compared to a net loss of $5,591,765 for the nine months ended June 30, 2009.The results for the nine months ended June 30, 2010reflect a reduction in accrued expenses fees ofabout $2.2 million for settlementsand changes in estimates.Net loss per share for the nine months ended June 30, 2010 was $0.03 on a basic and diluted basis, compared to a net loss per share of $0.56 on a basic and diluted basis for the nine months ended June 30, 2009. DISCUSSION OF RESULTS Ken Plotkin, Hauppauge’s Chief Executive Officer stated “While TV tuner sales to the PC OEM market continue to be soft, we continue to see sales growth in the PC retail market both in the U.S. and in Europe.Our PCTV product line, acquired in 2009 from Avid Technology, Inc., has established itself as our premium TV tuner product line and has helped drive an improvement in gross profit margins. Excluding the change in estimates, our gross profit margins have increased from 20.4%for the first nine months of fiscal2009to 28.3% for the first nine months of our 2010 fiscal year. During our fiscal third quarter we introduced the WinTV Extend software, which brings live TV to the iPhone and iPad and other portable devices, plus started to make shipments of our MediaMVP-HD digital media player.In addition, we have recently introduced new software which allows our HD PVR high definition TV recorder to be used in Windows Media Center. Windows 7 Media Center has been installed in over 50 million PCs to date, and we believe this new software will help expand the sales of the HD PVR and other members of the HD PVR family. Though sales in Europe continue to grow, we have been negatively affected by the drop in value of the euro. Euro denominated sales currently account for approximately 45% of our total worldwide sales, and the drop in the value of the euro from November 2009 to the present has impacted our sales and profitability.” ABOUT HAUPPAUGE DIGITAL Hauppauge Digital Inc. is a leading developer of analog and digital TV receiver products for the personal computer market. Through its Hauppauge Computer Works, Inc. and Hauppauge Digital Europe SARL subsidiaries, the Company designs and develops analog and digital TV receivers that allow PC users to watch television on their PC screen in a resizable window and enable the recording of TV shows to a hard disk, digital video editing, video conferencing, receiving of digital TV transmissions, and the display of digital media stored on a computer to a TV set via a home network. The Company is headquartered in Hauppauge, New York, with administrative offices in Luxembourg, Ireland and Singapore, sales offices in Germany, London, Paris, The Netherlands, Sweden, Italy, Spain, Singapore, Taiwan, and California and research and development centers in Hauppauge, New York, Taipei, Taiwan and Braunschweig,Germany.The Company’s Internet web site can be found at http://www.hauppauge.com. This news release contains forward-looking statements as that term is defined in the federal securities laws.The events described in forward-looking statements contained in this news release may not occur.Generally, these statements relate to the Company’sbusiness plans or strategies, projected or anticipated benefits or other consequences of the Company’s plans or strategies, financing plans, projected or anticipated benefits from acquisitions that the Company may make, or projections involving anticipated revenues, earnings or other aspects of the Company’s operating results or financial position, and the outcome of any contingencies.Any such forward-looking statements are based on current expectations, estimates and projections of management. The Company intends for these forward-looking statements to be covered by the safe-harbor provisions for forward-looking statements. Words such as "may," "will," "expect," "believe," "anticipate," "project," "plan," "intend," "estimate," and "continue," and their opposites and similar expressions are intended to identify forward-looking statements. The Company cautions you that these statements are not guarantees of future performance or events and are subject to a number of uncertainties, risks and other influences, many of which are beyond theCompany’s control, that may influence the accuracy of the statements and the projections upon which the statements are based. Factors that could cause actual results to differ materially from those set forth or implied by any forward-looking statement include, but are not limited to,the mix of products sold and the profit margins thereon, order cancellation or a reduction in orders from customers, competitive product offerings and pricing actions, the availability and pricing of key raw materials, dependence on key members of management,successful integration of acquisitions,economic conditions in the United States and abroad, fluctuation of the value of the Euro versus the U.S. dollar,as well as other risks and uncertainties discussed inthe Company’sreports filed with the Securities and Exchange Commission, including, but not limited to,the Company’s Annual Report onForm 10-K for the fiscal year endedSeptember30, 2009,the Company’s Form 10-Q for the three months ended December 31, 2009,the Company’s Form 10-Q for the threemonths ended March 31, 2010 and the Company’s Form 10-Q for the three months ended June 30, 2010. Any one or more of these uncertainties, risks and other influences could materially affect the Company’s results of operations and whether forward-looking statements made by the Company ultimately prove to be accurate.The Company’s actual results, performance and achievements could differ materially from those expressed or implied in these forward-looking statements. The Company undertakes no obligation to publicly update or revise any forward-looking statements, whether from new information, future events or otherwise. [ Financial Table Follows ] HAUPPAUGE DIGITAL INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three months ended June 30, Net sales Costof sales Gross profit Selling, general andadministrative expenses Research and development expenses Income (loss) from operations ) Otherincome (expense): Interestincome Interest expense - ) Foreign currencygain Total other income Income (loss)before tax provision ) Taxprovision Netincome (loss) ) Net incomelossper share: Basic and diluted ) Weighted average shares-basic Weighted average shares-diluted HAUPPAUGE DIGITAL INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Nine months ended June 30, Net sales Costof sales Gross profit Selling, general andadministrative expenses Research and development expenses Loss from operations ) ) Otherincome (expense): Interestincome Interest expense ) ) Foreign currencygain Total other income Income (loss)before tax provision ) Taxprovision Netloss ) ) Net lossper share: Basic and diluted ) ) Weighted average shares-basic and diluted HAUPPAUGE DIGITAL INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, 2010 (unaudited) September 30, 2009 Assets: Cash and cashequivalents Trade receivables, net ofvarious allowances Other non trade receivables Inventories Deferred tax asset-current Prepaid expenses and other current assets Total current assets Intangible assets, net Property, plant and equipment, net Security deposits and other non current assets Deferred tax asset-non current Total assets Liabilities andStockholders’Equity: Current Liabilities: Accounts payable Accrued expenses fees Accrued expenses Note Payable 0 Income taxes payable Total currentliabilities Stockholders' Equity: Common stock, $.01 par value; 25,000,000 shares authorized, 10,829,649and 10,814,042issued, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Treasury Stock, at cost 760,479 and 759,579 shares, respectively ) ) Total stockholders' equity Totalliabilities andstockholders' equity
